DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 14 is objected to because of the following informalities: claim 14 is a duplicate claim of claim 11.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-11, 14, 16-18 and 21-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chance (U.S. Publication No. 2006/0058683 A1).
As per claim 1, Chance discloses a system for imaging a lymphatic component, the system (abstract and paragraph [0080]: “the sentinel lymph nodes”) comprising: an optical source configured to provide infrared illumination (paragraphs [0023]-[0028], [0069], [0143]: infrared polarized light) having a polarization to a region of a subject having at least one lymphatic component (figure 2D and paragraph [0080]); a sensor (detector 17) configured to sense a reflected portion of the infrared illumination having an opposite polarization to that of the polarization of illumination directly reflected from the region (paragraphs [0023]-[0028]: infrared polarized light via crossed polarization combination to eliminate specular reflection); and a controller (figure 2D: computer 29) in communication with the sensor and configured to: receive, from the sensor, information corresponding to the reflected portion of the infrared illumination (figure 2D, paragraphs [0080]-[0081]); generate at least one image indicative of the at least one lymphatic component in the subject using the information (figures 2D and 7; paragraph [0013], image data is captured and generated by the detector 17, ie. ICCD sesnor); and output the at least one image to at least one of a display and/or a memory (figures 2D and 7, image data may be displayed on a computer screen).
As per claim 2, Chance discloses wherein the controller is configured to generate the at least one image indicative of the at least one lymphatic component without reference light (as shown in figure 2D and 7, an image with an indicative is displayed without reference light).
As per claim 3, Chance discloses wherein the controller is configured to generate the at least one image indicative of the at least one lymphatic component without information from ambient light surrounding the sensor (detector 17, ICCD sensor/camera may generate image data without ambient light).
As per claim 4, Chance discloses wherein the optical source includes a laser (figure 2: laser diode 14A).
As per claim 5, Chance discloses wherein the optical source includes a light emitting diode (figure 2: laser diode 14A).
As per claim 7, Chance discloses wherein the sensor includes at least one of a silicon camera, an InGaAs camera, or a black silicon camera (detector 17 may be an ICCD camera, which is a silicon camera).
As per claim 8, Chance discloses wherein the sensor includes at least one of a germanium camera, a germanium-tin on silicon camera, a quantum dot shortwave infrared camera, or a mercury-cadmium-telluride camera (the detector 17 is an infrared camera, which includes a germanium lens).
As per claim 9, Chance discloses a polarizer arranged between the region and the sensor (paragraphs [0026]-[0028]: blocking filters may be polarizers).
As per claim 10, Chance discloses wherein the at least one lymphatic component is free of a contrast agent and includes at least one of a lymph node or a lymphatic vessel (Chance does not teach use of contrast agent for imaging).
As per claim 11, Chance discloses wherein the infrared illumination has an illumination wavelength of 800 -1700 nm (paragraph [0123]: 900nm is within 800-1700nm).
As per claim 14, Chance teaches wherein the infrared illumination has an illumination wavelength of 800 -1700 nm (see explanation above).
As per claim 16, see explanation in claim 1 and 10. Chance’s system does not require a contrast agent for imaging.
As per claim 17, Chance teaches wherein the infrared illumination has an illumination wavelength of 800-2000 nm (paragraph [0123: 900nm is within 800-2000nm]).
As per claim 18, Chance teaches wherein the infrared illumination is provided without use of a polarizer (as shown in figure 2D, laser source is used without a polarizer).
As per claim 21, Chance teaches positioning a polarizer between the region and the sensor; and arranging the polarizer to be approximately orthogonal to the infrared illumination directly reflected from the region (scanning mirror 42A in figure 2 may be the claimed “polarizer” that is placed orthogonally).
As per claim 22, Chance teaches adjusting at least one of the polarizer and the light source until a threshold contrast level is achieved at the sensor (angle of the mirror 42A may be adjusted).
As per claim 23, Chance teaches a method for imaging lymph nodes or lymphatic vessels without a mirror, the method comprising: providing, using an optical source, an infrared illumination to a region of a subject having lymph nodes or lymphatic vessels; detecting a reflected portion of the infrared illumination directly reflected from the region using a sensor positioned to receive the illumination directly reflected from the region; and generating at least one image indicative of the lymph nodes or lymphatic vessels in the subject using the reflected portion of the infrared illumination (see explanation in claim 1 about the hardware components, the examiner notes as shown in figures 2A and 2D the mirror 42A in figure 2 is not used).
As per claim 24, Chance teaches wherein the infrared illumination has an illumination wavelength of 800-2000 nm (paragraph [0123]: 900nm is within 800-2000nm).
As per claim 25, Chance teaches wherein the infrared illumination is provided without use of a polarizer (see figure 2D for no polarizer).
As per claim 26, Chance teaches A system for imaging a lymphatic component, the system comprising: an optical source configured to provide infrared illumination having a polarization to a region of a subject having at least one lymphatic component; a sensor configured to: sense a reflected portion of the infrared illumination having an opposite polarization to that of the polarization directly reflected from the region; generate at least one image indicative of the at least one lymphatic component in the subject based on the reflected portion of the infrared illumination; and output the at least one image to at least one of an external display or an external memory (see explanation in claim 1).

Allowable Subject Matter
Claims 6, 12-13, 15 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y LU whose telephone number is (571)272-7393. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM Y LU/Primary Examiner, Art Unit 2667